By the Court, Roosevelt, J.
Where a party is indicted for the crime of knowingly receiving stolen goods, it is competent to' the prosecution to give in evidence a series of other acts of the like character, to show the knowledge or scienter of the accused, or to rebut any presumption of innocent mistake.
It is not competent to the prisoner to introduce the allegations of the persons from whom he received the stolen goods. Such permission would lead to the fraudulent manufacture of evidence without the penalty of perjury.
The exceptions taken at the trial must therefore be over- ■ ruled, and the proceedings of the General Sessions Affirmed: